 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDKimball Systems, Inc.andEssex CountyPrinting Pressmen and Assistants UnionLocal31 of the International PrintingPressmen and Assistants Union of NorthAmerica,AFL-CIO,Petitioner.Case22-RC-3483.May 2,1967DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn December 23, 1966, the Regional Director forRegion 22 issued a Decision and Direction ofElection in the above-entitled proceeding, findingthe setup and operator-setup employees in fivedepartments of the Employer's operations to be anappropriate craft unit. Thereafter, the Employer, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, filed a timely request forreview on the ground that the Regional Directorerred in his unit determination. The National LaborRelationsBoard,by telegraphic order datedJanuary 17, 1967, granted the request for review andstayed the election. Thereafter, the Employer filed abrief on review, captioned "Request to VacateDecision and Direction of Election,"' and a requestfor oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdeterminationunder reviewz and makes thefollowing findings:At its Belleville, New Jersey, plant, the Employeris engaged in the manufacture of die cut or knife cut,blank or printed, paper and cloth specialties. There,ithasapproximately150productionandmaintenance employees in 13 departments. There isno bargaining history for any of these employees.The Petitioner seeks to represent, on a craft basis,the approximately 20 setup and 30 operator-setupemployees who work in the luster line, merchandisetagmachine, shipping tag machine, and rotarydepartments.The Regional Director found thatemployees so classified in these four departments,plus the string and wire department, exercise theusualskillsof the printing pressmen's craft andconstitute an appropriate craft unit.3 The Employercontends that: (a) the employees sought do notexercise the skills of a traditional pressmen's craft;(b) theprintingfunctionsperformed by theseemployees constitute a minor portion of their work;(c) the printing functions are so integrated with themechanical setup functions performed by them as topreclude the establishment of a separate unit ofsetup and operator-setup employees; and (d) theRegional Director failed to accord proper weight tothecommunity of interest between employeessought and other employees, by reason of the degreeof employee interchange, common supervision,integrationof functions, and common workingconditions and benefits.TheEmployer'sproductsfeaturevariousattachments' (i.e., wiring, stringing, hooking), andspecial punching, looping, perforation, eyeletting,and patching. Its products are used for a variety ofoperations in shipping, manufacturing, marketing,sales, and production control. Thirteen departments,under the overall supervision of a plant manager andthe immediate supervision of seven salariedsupervisors, are involved in the production andmaintenance process.Initially, all orders are referred to the slitting stockdepartment where the paper or cloth stock is slit andcut to size. Then, depending upon specifications, theorder is referred to one of several departments. Anorder for shipping or production tags is referred tothe shipping tag machine department; for sales ormarketing tags, to the merchandise tag machinedepartment; for other specialties such as tea tags, oilfilter bodies, or special die cut shapes, to the rotarydepartment. If printing is involved, before beingreferred to one of the production departments, theorder is first handled by the composing room, wherethe type is set and the plate made, and then by theluster line department where the necessary ink isobtained. If the order calls for either a qualityprinted or miniature label tag, it is referred to theluster line or micro-label departments, rather thanthe shipping tag,merchandise tag, or rotarydepartments.Once in the proper department, the job is set upby setup or operator-setup employees on "all-in-onemachines." Setting up consists of making the properadjustments on the paper guides, feeders, slitters,cutting attachments, and the printing, punching,patching, looping,knotting,eyeletting,wiring,iThe Employer also submitted its brief previously filed withthe Regional DirectorLAs the record and briefs adequately present the issues andpositions of the parties, the request for oral argument is denied9The Regional Director included the setup and operator-setupemployeesin the stringand wire department on the ground thattheyareregularly interchangedwith the operator-setupemployees working in the requested four departments Althoughthere were employees in the micro-label department who weresimilarly classified, the Regional Director excluded them as theyrequired no specialized training, and possess little of the skilledattributesof, anddo not interchange with,the employees found tobe craftsmen'The Employer owns various patents in connection therewith.164 NLRB No. 33 KIMBALL SYSTEMS, INC.stringing, and perforating units which are parts ofthe machines.5 If any major changes or repairs arenecessary, they are made by machinists and modelmakers, with or without the aid of the setup oroperator-setupemployees.Minor changes andrepairs are performed by the setup or operator-setupemployees without assistance.After the machines are set up, samples are run offand forwarded to the composing room for checkingagainstspecifications. If specifications are met, asetup man, an operator-setup man, or an operator (ora combination of these classifications) is assigned tooperate the machinery, which entails picking up thetagsfrom a conveyor, chute, or hopper, inspectingand boxing them, marking, labeling, and sealing theboxes, loading them on to pallets or into cartons, andmaintainingproductionrecords in connectiontherewith. If additional specifications must be met,the work is removed by material handlers and takento the string and wire department where rerolling,folding, stripping, and inspecting is done, or whereadditional strings, wires, hooks, backing, or otherattachments are put on by hand or machine-allthrough the coordinated efforts of a machineadjuster, operators, and operator-setup employeesassigned thereto. When all specifications have beenmet, the work is moved by material handlers to theshipping and receiving department where it isprepared for shipping by the shipping clerk.In the shipping tag and the merchandise tagdepartments, the Employermaintainsapproximately18 paper converting machines containingin-lineunitsfor punching, diecutting, printing, patching,eyeletting,stringing,wiring,looping,knoting,perforating,slitting,folding, and laminating. In theluster line department, there are nine Miehleverticalprintingmachines, one paper sheetingmachine used for proofing, and papercutting,diecutting,imprinting,and folding machines. Therotary department has one web press equipped withprinting,cutting,punching, slitting, perforating,reinforcing, rerolling, and shear cutting units. TheMicro-label department has diecutting machines, aDavidson offset machine, a camera, and a New Eraletterpress head.With the exception of the Miehlepresses in the luster line department, the machinescontainingprintingunitsmay be and have been usedfor manufacturing or converting blank tags.6 Whenused for this purpose, the printing head is eithercompletely disengaged or converted into a diecuttingor perforating unit.All of the setup employees are capable of beinginterchanged on all but the Miehle presses and theone rotary gravure pressunit.A Miehle setup5Many of the functions now performed on the all-in-onemachines were originally performed on individual machines asseparate operations in the string and wire department Byadapting these individual operations and units,the Employer nowcombines them into single,coordinated in-line operationsNevertheless, there are situations where one portion of a job willbe strung in the shipping tag or merchandise tag departments,291employee, while not always able to function as asetup man in some of the other departments, is ableto, and does, function well in those departments asan operator-setup employee. There is testimony thatthissituationpresently exists because of thereduced workload in the luster line department.The record shows that 60 percent of the averageoperator-setup man's time, and 10 percent of theaverage setup man's time is devoted purely to above-described duties performed by the operators. Of theremainder of the operator-setup man's time, onlyabout one-third (or 13 percent of his total time) isdevoted to printing setup functions, such as simpleline changes, washing the presses, etc. The balance(or27 percent of his total time) is devoted tomechanical setup functions, such as putting on stockand rolls of patch, placing glue in the glue box, andmaking adjustments of the punching, eyeletting,stringing,wiring,reinforcing,and other units.Likewise, only about one-third of the setup workdone by the setup man involves the printingfunction; the remainder relates to the mechanicalsetup functions previously described, assisting intraining,and aiding in repairs and changes inconnection with the various units.Setup and operator-setup men do not haveseparatesupervision.Some (those in themerchandise tag machine, shipping tag machine,and rotary departments) are supervised by the firstshift, first floor, production supervisor; those in theluster line department are supervised by the firstshift, second floor supervisor (who also supervisesthemicro-label department); the string and wiredepartment employees and the composing roomemployees share the same supervision; others aresupervisedby the second-shift and third-shiftsupervisors, respectively. The work on the secondand third shifts is not departmentalized.Wheninterchanged, employees are subject to supervisionby the supervisor of the department in which theyare working.The Employer's practice is to move setup andoperator-setup employees, as well as operators, fromdepartment to department, machine to machine, andsupervisor to supervisor depending upon theworkload, in order to adjust to the peaks and valleysof production needs in each department. For thisreason, employees may find themselves on the sameday in two or three departments (including the stringand wire department which has no printing units),performing different and varied functions.In filling vacant positions, the Employer utilizesvarioussources:plantbulletinboard notices,commercial and State employment agencies, "off-while another portion of the same job will be strung later, as asecondary operation, in the stung and wire department either bythe operators and operator-setup employees in that department orby employees assigned from the requested departments to assistin the workload6Approximately 20 percent of the Employer's business consistsof these blank tags298-668 0-69-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthe-street" applicants, and referrals from the EssexCounty Vocational School. The Employer neverspecifies that a printing background is required.Usually, it specifies a preference for mechanicallyinclined people with practical experience, wherepossible,inpunchpressworkorothermanufacturing operations. Only eight or nine ofthose presently employed had any prior experiencein the printingfield.The Employer's acting plantmanager testified that unless there is an opening inthe luster line department on the Miehle machines,those with printing background and interested inprinting as a trade do not staylong in itsemploy.The setup classification is attained, not throughnew hires but via progression from lowerclassifications.All employees, including packers,materialhandlers, laborers, and helpers, areencouraged to move up the scale, depending upontheir initiative and ability. The period of progressionis about 4 to 5 years, depending upon the individual'sability and the availability of openings. There is noformal apprenticeship program. Training is informal,on an individual basis, by exposure to differentphases of the total operation. Similarly, any of theemployeesmay advance not only to setupclassificationbuttosuchclassificationsasplatemaker, inspector-trainer,stockroom clerk,proofreader, and machinist.All employees receive the same benefits, such asinsurance, vacations, holidays, stock purchase,bereavement pay, rest periods, etc. Vacations areafforded on a sliding scale, depending on length ofTMale operators (due to demand for greater physical strengthin lifting some of the attachments)start at 5 cents per hour higherthan females The "red circle" rates, earned by approximately 10employees when the plant was operated by another employer,apply to specific individuals, not to the job classifications, and, inany event,itseems none of the employees receiving the "redcircle"rates are in the proposed unitsSeeUniversal Form Clamp Co,163 NLRB 184, see alsoservice.All are insured in the same amount; thesame medical plan is available to everyone. Allemployees in the same labor grades are subject tothe same pay scale, with certain minor exceptions.'Even assuming that the setup men and operator-setup men spend a part of their time doing the workof printing pressmen, it is clear from the foregoingthat they are not predominantly engaged in suchfunction. For this reason, they do not constitute acraft unit of printing pressmen.8 With respect to themechanical functions performed by the setup menand the operator-setup men, it appears, and we find,that such functions do not require the possession orexercise of the skills of any recognized craft.Furthermore, in view of the close relationshipbetween them and other employees, by reason ofcommon supervision,work integration,andsubstantial employee interchange, we find that thesetup and operator-setup men involved do notconstitute a distinct and homogeneous group ofemployees with a separate community of interestapart from operators and other production andmaintenance employees. Accordingly, we find thatthe requested unit is inappropriate on either a craftor departmental basis. As the Petitioner does notseek to represent a broader unit, we shall dismissthe petition.ORDERIt ishereby ordered that the petition filed hereinbe, and it herebyis, dismissed.Employing Printers of Peoria,130 NLRB 1511, 1514,PrintingIndustry ofDelaware,131NLRB 1100, 1102, PackagingCorporation of America,146 NLRB 1620 In determining whetheror not an alleged craft unit is appropriate,the Board applies thesame tests in the absence of bargaining history as it does in caseswhere craft severance is sought See EIDuPont de Nemours andCompany,116 NLRB 286, 288, E IDupont deNemoursandCompany (May Plant, Camden, South Carolina),162 NLRB 413